 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     MONIQUE KIRTLEY
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Monique_Kirtley@fd.org
 6
 7   Attorney for Mitchell Anthony Hooks

 8
                                 UNITED STATES DISTRICT COURT
 9
                                        DISTRICT OF NEVADA
10
11   UNITED STATES OF AMERICA,                             Case No. 2:17-cr-00188-HDM-VCF

12                  Plaintiff,                                  ORDER GRANTING (in part)
                                                               STIPULATION TO CONTINUE
13          v.
                                                                 REVOCATION HEARING
14   MITCHELL ANTHONY HOOKS,                                         (Eighth Request)

15                  Defendant.

16
17          IT IS HEREBY STIPULATED AND AGREED, by and between Christopher Chiou,
18   Acting United States Attorney, and Jared Grimmer, Assistant United States Attorney, counsel
19   for the United States of America, and Rene L. Valladares, Federal Public Defender, and
20   Monique Kirtley, Assistant Federal Public Defender, counsel for Mitchell Anthony Hooks, that
21   the Revocation Hearing currently scheduled on Tuesday, July 6, 2021, at 11:00 am, be vacated
22   and continued to a date and time convenient to the Court, but no sooner than ninety (90) days.
23          This Stipulation is entered into for the following reasons:
24          1.      On April 13, 2021, the defendant entered a not guilty plea in his pending DUI
25   trial in state court. The state court trial is scheduled for August 16, 2021.
26
 1          2.      The alleged DUI conduct is related to the allegation in paragraph one of the
 2   revocation of supervised release petition.
 3          3.      The parties request that the revocation hearing be continued until after the state
 4   court matter has been resolved.
 5          4.      Defendant is not in custody and agrees with the need for the continuance.
 6          5.      The parties agree to the continuance.
 7          This is the eighth request for a continuance of the revocation hearing.
 8          DATED this 28th day of June 2021.
 9
10    RENE L. VALLADARES                              CHRISTOPHER CHIOU
      Federal Public Defender                         Acting United States Attorney
11
12       /s/ Monique Kirtley                              /s/ Jared Grimmer
      By_____________________________                 By_____________________________
13                                                    JARED GRIMMER
      MONIQUE KIRTLEY
      Assistant Federal Public Defender               Assistant United States Attorney
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                      2
 1                             UNITED STATES DISTRICT COURT

 2                                  DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                       Case No. 2:17-cr-00188-HDM-VCF
 4
                  Plaintiff,                         ORDER
 5
           v.
 6
     MITCHELL ANTHONY HOOKS,
 7
                  Defendant.
 8
 9
10         IT IS THEREFORE ORDERED that the revocation hearing currently scheduled

11   for Tuesday, July 13, 2021 at 10:00 am, be vacated and continued to Thursday, October 7,

12   2021 at 8:30 a.m. in Las Vegas Courtroom (tbd) before Judge Howard D. McKibben.

13         IT IS SO ORDERED.
           DATED this 6th day of July 2021.
14
15
                                              UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                 3
